Citation Nr: 1125653	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  06-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which established service connection for PTSD and assigned an initial 30 percent disability rating.


FINDING OF FACT

During the appellate period, the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; arrested speech; panic attacks; difficulty in understanding complex commands; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.


CONCLUSION OF LAW

The criteria for an initial 50 percent disability rating for service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran's claim of entitlement to an increased disability rating for PTSD arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA's duty to assist, the Veteran was afforded VA examinations in July 2004, April 2007, and September 2010.  The Veteran has not indicated that he was seen regarding his PTSD by any provider or at any time other than the treatment reflected in the current records on file.  Therefore, all identified and authorized post-service treatment records available and relevant to the issue on appeal have been requested or obtained.  Based upon the above, the Board finds that VA has satisfied its duty to assist and that no additional assistance is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, the Board finds there has been substantial compliance with its April 2010 remand directives.  The Board notes that the United States Court of Appeals for Veterans Claims (Court) has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  The record indicates that the AMC requested additional information from the Veteran regarding any outstanding records, obtained additional private treatment records, and afforded the Veteran a VA examination.  The AMC later issued a Supplemental Statement of the Case in April 2011.  Based on the foregoing, the Board finds that the AMC substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claim based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2010).


Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Veteran is appealing the initial assignment of a disability rating, as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010). 

In August 2004, the Veteran's PTSD was initially rated as 30 percent disabling under Diagnostic Code 9411, effective June 10, 2004.  

Under Diagnostic Code 9411, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted where the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A maximum 100 percent disability rating is warranted where there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994) (DSM- IV). An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

A GAF score of 41 to 50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  

A GAF score of 51 to 60 generally reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).

A GAF score of 61 to 70 generally reflects mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  See DSM- IV.

In a letter dated in June 2004, the Veteran's private treatment provider reported, in pertinent part, that the Veteran experienced suicidal ideation, without specific plans or attempts and fixation rituals that tended to interfere with his daily routines.  He reported that the Veteran's survivor's guilt created major interpersonal conflict and affected his actions and reactions to certain stimuli.  He had major problems interacting with his family, wife, and significant others, and tended to isolate, thus creating major difficulties initiating and maintaining effective relationships.  He would experience flashback and daily depressive and anxiety symptoms.  He neglected his personal hygiene and health, and reported that he had difficulty sleeping, with nightmares two or three times each week, and performed rituals, including locking his doors.  He had reduced reliability and productivity due to such symptoms as:  flattened affect, circumlocutory or stereotyped speech, panic attacks more than once a month, difficulty understanding complex commands, impairment of memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty establishing and maintain effective relationships.  A GAF of 50 to 55 was assigned, and noted that in the past few months, the Veteran's GAF score had fallen to 40 to 45 and that he exhibited anger, withdrawal, and difficulty concentrating that would affect his functioning in social and work environments.  

The Veteran's former spouse submitted a statement on the Veteran's behalf in June 2004.  She reported that the Veteran had problems with fear, anxiety, and drinking, and that over time, after his separation from service; he had confrontations and became abusive.  He was said to have withdrawn from their church family, to have exhibited an increased startle response, and to be a restless sleeper.

VA treatment records dated in August 2004 indicate that the Veteran reported experiencing nightmares, waking in fear, and isolation.  He indicated that he worked mostly by himself, and that he did not even go to family reunions.  He presented dressed in a uniform and in no acute distress.  He was well-oriented and in a good mood.  He was pleasant and cooperative; and reported that he had a short-fuse temper, was depressed at time, and used to think of suicide a lot before he got married, but not anymore.  He denied flashbacks and suicidal or homicidal ideation, and reported that he catches quick movements in his peripheral vision.  He was startled by loud noises and was wary of people and his surroundings.  He was assigned a GAF score of 55. 

In a letter dated in June 2005, the Veteran's private treatment provider noted that the Veteran was considering a prescription medication regimen related to his PTSD symptoms.  Outside of the notation regarding medication, the private treatment provider's letter was almost identical in content to his previous letter as to the Veteran's current symptomatology.  

In a letter dated in May 2006, the Veteran's private treatment provider noted that the Veteran was disabled by his PTSD, per the regulatory criteria.  He noted that during recent VA treatment the Veteran demonstrated a modestly depressed mood and coincided with his professional evaluation of the Veteran and further substantiated the GAF score of 50.  Outside of the notation regarding the Veteran being disabled and the recent VA treatment, the private treatment provider's letter was again almost identical in content to his previous letters as to the Veteran's current symptomatology.  

VA treatment records dated in March 2006 indicate that the Veteran reported having depressed mood, nightmares, night sweats, exaggerated startle response, flashbacks, vigilance, avoidance, irritability, and argumentativeness.  He was not explosive and denied anhedonia, loss of motivation, or neurovegetative symptoms.  He was isolative at home and was on good terms with wife.  The treatment provider noted frequent periods of absence with speech and motor arrest particularly watching television or riding in cars; forgetfulness; and sleep with muscle twitches.  Mental status examination revealed that he presented neat and cooperative, with fluent speech, without dysarthria or dysphonia, with a modestly depressed mood and good insight and judgment.  He denied auditory or visual hallucinations and suicidal or homicidal ideation, and hopelessness, helplessness, and worthlessness.  He presented without thought broadcasting, insertion, blocking, or derailment. 

VA treatment records dated in April 2006 indicate that the Veteran reported that he was in the process of a divorce and was depressed.  The treatment provider noted his prescription medication regimen had eliminated his nightmares, night sweats, flashbacks, vigilance, leg movements in sleep, argumentativeness, myoclonic twitches, and migraine, but had not changed his exaggerated startle response, avoidance, irritability, and absence with speech and motor arrest.  Mental status examination revealed a modestly depressed mood and good insight and judgment.  He denied auditory or visual hallucinations and suicidal or homicidal ideation, and hopelessness, helplessness, and worthlessness.  He presented without thought broadcasting, insertion, blocking, or derailment. 

VA treatment records dated in July 2006 indicate that the Veteran presented with a modestly depressed mood and good insight and judgment.  He denied auditory or visual hallucinations and suicidal or homicidal ideation, and hopelessness, helplessness, and worthlessness.  He presented without thought broadcasting, insertion, blocking, or derailment. 

VA treatment records dated in October 2006 indicate that the Veteran reported that his mood went up and down, and that he was eating and sleeping well.  He had decreased interest in pleasurable activities and decreased energy.  He denied suicidal or homicidal ideation or intent.  Mental status examination revealed that he presented cooperative, dressed in a work uniform, and alert and oriented in all spheres, with good hygiene, a flat affect, and a somewhat depressed mood. 

VA treatment records dated in December 2006 indicate that the Veteran reported normalization of sleep with increased medication and the elimination of depression for the first time.  Mental status examination revealed that he was neat, cooperative, and coherent, with a euthymic mood, good insight and judgment, and fluent speech without dysarthria or dysphonia.  He denied auditory or visual hallucinations and suicidal or homicidal ideation, and denied hopelessness, helplessness, and worthlessness.  He presented without thought broadcasting, insertion, blocking, or derailment.

On VA examination in April 2007, the Veteran reported occasional poor concentration, with irritability.  He complained of an occasional short temper, and reported that he had trouble sleeping, guilt, anger, and feelings of isolation.  He described that he had no children, and that he had been married once, and divorced in 2006 due to incompatibility.  He would experience nightmares and flashbacks once or twice each month, and frequent nervousness and depression.  He would avoid crowds and noises, and war movies or news that would arouse recollections.  He had lost six days of work in the past three months due to his PTSD symptoms.  

Mental status examination revealed that the Veteran demonstrated clear and coherent speech, and presented hyperalert with increased startle response, occasionally.  He had a nervous mood and frequent depression, a constricted affect, and intact thought processes.  He was able to communicate and denied hallucinations and suicidal or homicidal ideas.  He was oriented in all spheres and exhibited preserved memory and intact judgment and insight.  He reported that his PTSD symptoms affected his job and social life, occasionally, and that he was able to do the activities of daily living.  A GAF score of 60 to 70 was assigned.

VA treatment records dated in July 2007 indicate that the Veteran reported that he was pleased with his monthly private treatment, and had no complaints related to his prescription medication regimen.  He would have more good days than bad days, but was unable to sleep without medication.

VA treatment records dated in January 2008 indicate that the Veteran reported  sleep problems with nightmares and night sweats.  He reported being paranoid, hypervigilant, and would experience intrusive thoughts about his service.  He would avoid crowds and people.  He would work on his own so as not to deal with people.  He reported experiencing brief suicidal feelings years earlier, and denied any suicide attempts.  Mental status examination revealed that he presented in his city employee uniform, demonstrating good eye contact, a euthymic mood, a constricted affect, intact recent and remote memory, a fair fund of information, intact thought processes, concrete thinking, and fair judgment.  He denied hallucination or delusions, except a shadow in the peripheral vision of his right eye.  He was oriented in all spheres, and was able to complete recall and serial seven exercises.  He was assigned a GAF score of 59.

VA treatment records dated in July 2008 show that the Veteran reported that he was doing fairly well, and had nightmares on some nights.  He continued to work a full-time job without any difficulties, as he was not working with other people.  He was able to manage his PTSD symptoms with social isolation as he could not get along with others.  He denied flashbacks, and reported seeing a shadow in the corner of his eye.  He would avoid crowds and spend time doing auto mechanic work at home as a hobby.  He denied suicidal or homicidal ideation.  Mental status examination revealed that he was cooperative and appropriate, with right eye Bell's palsy, a euthymic mood, a full range affect, and appropriate use of verbal expression.  He was oriented in all spheres and exhibited grossly intact memory function, good fund of information, intact thought processes, abstract thinking, intact judgment, and insight.  He denied hallucinations or delusions and suicidal or homicidal ideation.  He was assigned a GAF score of 59.

VA treatment records dated in April 2009 indicate that the Veteran denied having nightmares, and complained of waking up.  He reported being upset because someone had yelled at him at work.  He added that he was able to work at his job without out any impairment, but was easily irritated.  He was pleasant, with an appropriate mood.  Mental status examination revealed that he was cooperative, and demonstrated good eye contact.  He presented wearing an auto mechanic's uniform, and exhibited a euthymic mood, a full range affect, appropriate to verbal expression.  He denied hallucinations or delusions and suicidal or homicidal ideation.  He was oriented in all spheres, and demonstrated grossly intact memory function, a fair fund of information, organized thought processes, concrete thinking, fair judgment, and insight.  He was assigned a GAF score of 59.

In a letter dated in April 2010, the Veteran's private treatment provider submitted a statement on the Veteran's behalf.  At that time, the Veteran's GAF scores were said to range between 30 and 45.  Outside of the notation regarding the GAF scores, the private treatment provider's letter was almost identical in content to his previous letters as to the Veteran's symptomatology.

VA treatment records dated in April 2010 indicate that the Veteran reported having  a short temper, being a light sleeper, and being forgetful.  Mental status examination revealed that he was alert and oriented in all spheres, demonstrated relevant and coherent speech, was casually dressed and exhibited good hygiene.  He denied suicidal or homicidal ideation, and hallucinations.  Depression screen was negative.

Additional VA treatment records dated in April 2010 indicate that the Veteran was cooperative, and demonstrated good eye contact, a euthymic mood, and a constricted affect.  He was somewhat anxious, and denied suicidal or homicidal ideation and hallucinations or delusions.  He was oriented in all spheres and exhibited a fair fund of information and was able to recall appropriately.  He demonstrated slow thought processes, abstract thinking, fair judgment, and some insight.  His GAF score was 59.

A letter from the Veteran's supervisor, dated in May 2010, shows that it had been well-known to all employees that he had a personality disorder with a short fuse when things would go wrong.  He reported that the Veteran tried to maintain distance from others and isolated as much as possible to avoid conflicts.  His mood changed often and his normal mode was withdrawn.  He would have difficulty staying focused.  He had a successful working relationship because his behavior could be managed.  He had to be cautioned about his actions, attitude, appearance, and moods.  He was a dedicated employee with a great work ethic, but was quickly intolerant of unusual circumstances or events.  He worked best alone, but such was difficult in his line of work, and such added to his daily stress.  His emotional state was said to have declined since he lost his wife.

VA treatment records dated in July 2010 indicate that the Veteran was cooperative and demonstrated good eye contact, a mildly depressed mood, a constricted affect, grossly normal memory function, a fair fund of information, slow thought processes, concrete thinking, fair judgment, and some insight.  He denied hallucinations or delusions and suicidal or homicidal ideation, and was oriented in all spheres.  His GAF score was 58.

On VA examination in September 2010, the Veteran reported that he had been married once for 14 years, and that he divorced his wife 4 years earlier, complaining that she had been hard to live with.  He enjoyed reasonable relationships with stepchildren, but experienced only superficial friendships beyond his family.  He would enjoy fishing and carpentry as hobbies.  He denied a history of suicide attempts, or violence or assaultiveness.  He reported having sleep impairment.  Mental status examination revealed that he was oriented in all spheres and appeared neatly groomed and appropriately dressed, and cooperative, with a normal mood.  He demonstrated unremarkable psychomotor activity, speech, intelligence, insight, thought content and processes, intact attention, and normal memory.  He presented without suicidal or homicidal thoughts, delusions, hallucinations, or obsessional or ritualistic behavior.  He demonstrated inappropriate behavior in that he reported social aversion due to impatience.  He was able to interpret proverbs appropriately.   He complained of panic attacks, and reported that he struggled with spikes in anxiety on occasion.  He was able to maintain minimum personal hygiene and had no problems with the activities of daily living.  The examiner noted that the Veteran had markedly diminished interest or participation in significant activities, feelings of detachment from others, difficulty concentrating, hypervigilance, irritability, and outbursts of anger.  He was currently employed, with poor social interaction, and a loss of interest in work during recent years.  The examiner assigned a GAF score of 56.  The examiner noted that review of the claims file included a notation from the Veteran's private treatment provider as to an increase in severity of the Veteran's symptoms, and that he agreed with the same.

During the appellate period, the Veteran's GAF scores ranged from 40 to 70.  In two letters from the Veteran's private treatment provider, it was indicated that GAF scores were 50 to 55 and 40 to 45, and that his GAF scores recently fallen to 40 to 45 and 30 to 35, respectively.

As discussed above, GAF scores of 41 to 50 generally reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, of school functioning (e.g., no friends, unable to keep a job).  While the Veteran's private treatment provider assigned the Veteran GAF scores of 50 to 55 and 40 to 45, and noted that such scores had fallen to 40 to 45 and 30 to 35, such are not substantiated by the record.  While the Veteran's social and occupational impairment is demonstrated during the entire appellate period, the fact remains that he maintains a relationship with his stepchildren and is indeed employed.  While the Veteran's private treatment provider reported that the Veteran demonstrated suicidal ideation, such was not the case during numerous instances of VA treatment dated during the entire appellate period wherein the Veteran specifically denied suicidal ideation.  Further, while the Veteran's private treatment provider reported that the Veteran's rituals included locking doors, there is no evidence that such has been considered severe.  It is significant that the private treatment provider himself did not describe such rituals as severe.  Simply put, there is no evidence to support the private treatment provider's opinion that the Veteran's symptomatology of PTSD warranted the GAF scores assigned, specifically 40 to 45 and 30 to 35.

Instead, the Board finds persuasive the fact that the Veteran, during the course of the entire appellate period, was assigned GAF scores primarily in the range of 51 to 60 on a consistent basis.  Such scores generally reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  The Board thus finds that an initial increased disability rating is warranted, in part, on the basis of GAF scores reflecting moderate PTSD symptoms.  

As discussed above, a 50 percent disability rating is warranted for symptomatology of PTSD under Diagnostic Code 9411 where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

After considering all the evidence of record, the Board finds that the overall disability picture for the Veteran's PTSD most closely approximates a 50 percent disability rating, effective from June 10, 2004, the date of the award of service connection.  The symptoms exhibited by the Veteran during the entire appellate period include:  difficulty getting along with people; outbursts of anger and irritability; lack of motivation; depression; sleep disturbances; survivor's guilt; exaggerated startle response; hypervigilance; motor arrest; arrested speech; limited abstract thinking; changes in thought processing; problems with concentration; recurrent anxiety and panic attacks; flashbacks; ritualistic behavior; and isolation.  

The Board notes here that at the time of the May 2011 Brief submitted by the Veteran's representative, the representative asserted that the Veteran's PTSD warranted a 50 percent disability rating, and that the Veteran sought such from the Board.  Thus, while it is clear to the Board that the Veteran does not seek a disability rating in excess of 50 percent; the Board shall consider the propriety of such a rating.

There is no evidence that the Veteran's PTSD is manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.

While the Veteran has demonstrated recurrent panic or depression, there is no clinical evidence of record indicating that such has affected his ability to function independently, appropriately, or effectively.  Also, while the Veteran has had difficulty in the workplace with feelings of anger and outbursts, has few friends, and divorced his wife during the appellate period, he has maintained relationships with his stepchildren and has maintained a sufficient working relationship with his supervisor.  Further, while the Veteran's private treatment provider noted that the Veteran neglected his personal hygiene and health, and his supervisor reported that he had spoken to the Veteran about his appearance, there is no evidence to support the conclusion that the Veteran demonstrated neglect of personal appearance and hygiene.  Specifically, the Veteran's private treatment provider did not describe the ways in which the Veteran neglected such, and there is record of numerous instances, at least eight instances, of treatment wherein the Veteran presented clean and neat, often dressed in his work uniform, as well as record of numerous instances of treatment for unrelated health issues.  

The Board notes that there is record of instances of treatment wherein the Veteran denied delusions, but reported quick movements in his peripheral vision or a shadow in the corner of his right eye.  VA treatment records dated in July 2008 indicate that the examiner noted that the Veteran presented with right-eye Bell's palsy.  There is no evidence that any treatment provider found the Veteran's comments as to his peripheral vision to be indicative of delusion.  

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports an increased evaluation or that the rating criteria should not be employed, he is not competent to make such an assertion.

As such, a disability rating in excess of 50 percent for the Veteran's PTSD is not warranted, as the evidence of record does not demonstrate symptoms that more nearly approximate the criteria for such a disability rating.

In sum, considering all applicable rating criteria, the Board finds that the level of impairment presented by the Veteran's service-connected PTSD warrants a 50 percent disability rating, and no higher.

Extra-schedular Consideration

Finally, the Board finds that the Veteran's PTSD does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R.     § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the Veteran's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R.               § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the Veteran's disability picture requires the assignment of an extra- schedular rating.  Id.

There is no evidence that warrants referral of the Veteran's claim for extra-schedular consideration.  There is no evidence of marked interference with employment, frequent periods of hospitalization, or any other factor that would render inappropriate the application of regular rating standards with regard to the Veteran's PTSD.  Accordingly, the claim will not be referred for extra-schedular consideration.

Further, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, with respect to the Veteran's claim for an increased rating for PTSD, the Board finds that a claim for a TDIU is not raised by the record.  Specifically, as the Veteran is currently employed, the evidence of record fails to show that the Veteran is unemployable due to his PTSD.  Therefore, the Board finds that no further consideration of a TDIU is warranted.


ORDER

An initial disability rating of 50 percent, and no more, for service-connected PTSD is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


